Case 19-13107-mdc           Doc 24       Filed 08/26/19        Entered 08/26/19 21:10:00            Desc Main
                           IN THE UNITED STATES BANKRUPTCY
                                    Document    Page 1 of 2 COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                           :      Bk. No. 19-13107 MDC
JANE B. JONES                                                    :
                                                                 :      Chapter No. 13
                                  Debtor                         :
                                                                 :


  ASSIGNMENT OF CLAIM #4 TO CARISBROOK ASSET HOLDING TRUST C/O ROUNDPOINT
                     MORTGAGE SERVICING CORPORATION

TO THE BANKRUPTCY COURT CLERK:

        Please take notice that KINGSMEAD ASSET HOLDING TRUST C/O ROUNDPOINT MORTGAGE

SERVICING CORPORATION has assigned its claim in the above-captioned matter, Claim #4, to

CARISBROOK         ASSET     HOLDING        TRUST       C/O    ROUNDPOINT          MORTGAGE         SERVICING

CORPORATION with a secured claim amount of $120,883.38, as a result of the Assignment of the Mortgage and

endorsement of the Promissory Note which are the basis of the claim.

Name and Address of Assignee (Current Claimant):
Name and address of where to send payments:
   ROUNDPOINT MORTGAGE SERVICING CORPORATION
   PO BOX 19409
   CHARLOTTE, NC 28219-9409

Name and address of where to send notices:
   ROUNDPOINT MORTGAGE SERVICING CORPORATION
   5016 PARKWAY PLAZA BLVD.
   BUILDINGS 6 & 8
   CHARLOTTE, NC 28217

Name and Address of Assignor (Former Claimant):

     KINGSMEAD ASSET HOLDING TRUST C/O ROUNDPOINT MORTGAGE SERVICING
     CORPORATION
     5016 PARKWAY PLAZA BLVD., BUILDINGS 6& 8
     CHARLOTTE, NC 28217


        The Trustee should make future payments for this claim to the Assignee.

        Please substitute the Assignee's name and address on the matrix for that of the Assignor.


August 22, 2019                             /s/ Thomas Song, Esquire
Date                                        Thomas Song, Esq., Id. No.89834
                                            Phelan Hallinan Diamond & Jones, LLP
                                            1617 JFK Boulevard, Suite 1400
                                            One Penn Center Plaza
                                            Philadelphia, PA 19103
                                            Phone Number: 215-563-7000 Ext 31387
                                            Fax Number: 215-568-7616
                                            Email: Thomas.Song@phelanhallinan.com

89834 / jcs
Case 19-13107-mdc             Doc 24    Filed 08/26/19 Entered 08/26/19 21:10:00                 Desc Main
                                        Document     Page 2 of 2
                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                         :      Bk. No. 19-13107 MDC
 JANE B. JONES                                                  :
                                                                :      Chapter No. 13
                                   Debtor


                                      CERTIFICATION OF SERVICE

        I certify under penalty of perjury that I served or caused to be served the above captioned Assignment
of Claim on the parties at the addresses shown below or on the attached list on 8/26/2019.

The types of service made on the parties were: Electronic Notification and First Class Mail.

Service by Electronic Notification
WILLIAM C. MILLER, ESQUIRE (TRUSTEE)
P.O. Box 1229
Philadelphia, PA 19105

UNITED STATES TRUSTEE
OFFICE OF THE U.S. TRUSTEE
200 CHESTNUT STREET
SUITE 502
PHILADELPHIA, PA 19106

GEORGETTE MILLER, ESQUIRE
335 EVESHAM AVENUE
LAWNSIDE, NJ 08045
info@georgettemillerlaw.com

Service by First Class Mail

JANE B. JONES
614 FELTON AVENUE
SHARON HILL, PA 19079-2308


If more than one method of service was employed, this certificate of service groups the parties by the type of
service. For example, the names and addresses of parties served by electronic notice will be listed under the
heading “Service by Electronic Notification” and those served by mail will be listed under the heading: Service
by First Class Mail.”


Dated: 8/26/2019
                                                  /s/ Thomas Song, Esquire
                                                  Thomas Song, Esq., Id. No.89834
                                                  Phelan Hallinan Diamond & Jones, LLP
                                                  1617 JFK Boulevard, Suite 1400
                                                  One Penn Center Plaza
                                                  Philadelphia, PA 19103
                                                  Phone Number: 215-563-7000 Ext 31387
                                                  Fax Number: 215-568-7616
                                                  Email: Thomas.Song@phelanhallinan.com
